Exhibit 10.3

 

*** Indicates omitted material that is the subject to a confidential treatment
request filed separately with the United States Securities and Exchange
Commission.

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT (this “Agreement”) is made and entered into this 27th
day of April, 2007 by and between Mannatech (International) Limited (“Buyer”), a
Gibraltar corporation having its principle place of business located at 10/8
International Commercial Centre, Casemates Square, Gibraltar, and Marinova Pty.
Limited (“Seller”) with its principle place of business located at Level 7, 39
Murray Street, Hobart, TAS 7000 Australia. Hereinafter, Buyer and Seller shall
collectively be referred to as the “Parties.”

RECITALS

WHEREAS, Buyer develops and sells proprietary nutritional supplements and
topical products through a network marketing system of independent distributors
(“Associates”) throughout the United States, Canada, Australia, New Zealand, the
United Kingdom, South Korea, Japan, Denmark, Taiwan, Germany, and other
countries as it expands its business internationally;

WHEREAS, Seller is a leading supplier of the bioactive fractions of galacto
fucan sulphate (“GFS”) glyconutrient harvested, purified, and packaged from
Undaria pinnatifida, which is suitable for use in Buyer’s proprietary
nutritional supplements and topical products; and

WHEREAS, Buyer desires to purchase agreed amounts of Undaria pinnatifida
fucoidan (“GFS 75% powder” or the “Product”) from Seller for use in its
proprietary nutritional supplements and topical products and Seller desires to
supply the Product to Buyer.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements hereinafter contained, and for other good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged, the
Parties agree as follows.

 

1. Term.

 

  1.1 Term. The term of this Agreement will commence on 15 August 2007 and,
unless sooner terminated in accordance with this Agreement, continue through
14 August 2009 (the Term). This Agreement may only be renewed upon agreement of
the parties; provided, however, that any agreement to renew this Agreement must,
unless otherwise agreed, be in place no later than ninety (90) days prior to the
end of the Term. The Parties agree that until such renewal agreement is in
place, neither party has any obligation to renew this Agreement.

 

2. Product.

 

  2.1 Product. Seller shall sell Product to Buyer that shall meet or exceed the
Product specifications (the “Specifications”) set forth in Exhibit A along with
Buyer’s Quality Assurance Plan (“QAP”), which is attached hereto and
incorporated by reference herein. Such Specifications may be amended by Buyer
and Seller only by mutual written consent, from time to time, subject to
variance within ranges of contents and other factors. From time to time, Buyer
and Seller may agree on updated Specifications including but not limited to
particle size and packaging preferences.

 

1



--------------------------------------------------------------------------------

  2.2 Validation of Claims. Seller shall provide to Buyer all scientific data
reasonably required to substantiate product claims (if any) made by Seller.
Seller and Buyer shall cooperate in all aspects as contemplated hereunder to
ensure that the Product(s) comport with any and all regulatory guidelines in
place by governmental authorities during the term of this Agreement but solely
those regulatory guidelines relating to the supply of the Product as an
ingredient and to be incorporated by Buyer for Buyer’s intended end product.

 

  2.3 The Buyer acknowledges and agrees that it is solely responsible for the
process and cost of obtaining all government and other regulatory approvals
existing anywhere in the world for the development, marketing, and sale of its
proprietary nutritional supplements and topical products.

 

  2.4 Specification Documentation. Seller shall provide documents, as reasonably
requested by Buyer, that describe the component and/or starting material
specification and processing parameters, which include but are not limited to,
solvents used, concentrations, extraction ratios, temperatures, and process flow
diagrams.

 

3. Quality Control; Inspection; Nonconforming Goods.

 

  3.1 Quality Control Costs. Seller shall bear all responsibility for Product
quality control, including, without limitation, costs, testing, written and
electronic documentation and compliance with Product Specifications, the QAP,
and applicable regulations and standards established by governmental agencies
having jurisdiction over the manufacturing, processing, and packaging of the
Product.

 

  3.2 Buyer Right to Inspect. Buyer has the right to inspect and test all
Product as contemplated herein, to the extent practicable, at all places and
times, including the period of manufacture, and in any event prior to acceptance
thereof. Representatives of Buyer may enter and inspect, as it pertains to the
production of the Product, the Factory and any warehouse at which Seller has
stored the Product, during the time of production or storage. The inspection may
include all aspects of Seller’s manufacturing techniques, quality control,
sanitation procedures, and records. Seller may restrict access by Buyer’s
representatives to only those areas where the Product and ingredients and
materials for the Product are processed, tested, or stored. Any such inspection
or testing by Buyer shall be gratuitous and shall not (a) relieve Seller of its
obligations under this Agreement; or (b) constitute acceptance by Buyer of any
portion of the Product.

 

  3.3

Replacement of Nonconforming Product. Buyer shall receive the Product subject to
inspection and approval of the lot or lots, or submitted samples from the lots,
by Buyer’s quality control personnel within a reasonable time after receipt. If
Buyer finds that a shipment of Product fails to conform to the Specifications,
quality control standards as provided by Buyer to Seller, government standards
or regulations, the purchase order, or the shipment sheet attached to the
shipments of Product, Buyer shall, within thirty (30) days of receipt of such
shipment, notify the Seller in writing detailing such non-conformity, or in case
of a latent defect, Buyer shall notify Seller in writing detailing such latent
defect within six (6) months of receipt of such non-conforming shipment.
Payments by Buyer for any quantity of the Product shall not constitute approval
or acceptance of such Product. If any quantity of the Product is defective or
does not conform to the samples, Specifications, government standards or
regulations, the purchase order, or the shipment sheet attached to the shipments
of Product Buyer may, at its option, reject all of such quantity, accept all of
such quantity, or accept any

 

2



--------------------------------------------------------------------------------

 

commercial unit or units of such quantity and reject the rest. If Seller rejects
all or a portion of any shipment, Seller shall, at Buyer’s sole discretion,
either (a) replace the non-conforming Product at no additional cost to Buyer
within ten (10) days of Buyer’s notice of non-conforming goods; or (b) refund
the portion of the sales price pertaining to the non-conforming shipment
applicable thereto with ten (10) days of Buyer’s notice of non-conforming goods.
Seller shall assume all costs of transportation and handling both ways and/or
reimburse Buyer for any such costs paid by Buyer related to any such rejected
Product.

 

  3.4 Records and Audit. Appropriate records maintained by Seller with respect
to the supply of Product shall be available at all reasonable times for
inspection and verification by Buyer or any of its designated agents or
representatives. Buyer reserves the right, at any time, to examine Seller’s
books and records related to the Product at Buyer’s expense, and Seller shall
cooperate with any person making such examination on behalf of Buyer.

 

4. Orders, Price and Payment.

 

  4.1 Minimums. The Seller has agreed to sell to Buyer and Buyer has agreed to
purchase from Seller the minimums at the price (the “Purchase Price”) set forth
in Exhibit B during each year of the Term (Exhibit B is attached hereto and
incorporated by reference herein). The Seller agrees to produce and sell such
minimums to the Buyer. Unless otherwise provided herein, the Purchase Price does
not include any foreign, federal, state or local sales, value added, use or
other taxes, all of which shall be borne by Buyer.

 

  4.2 Payment. Seller shall submit invoices to Buyer for the balance due on the
Products when quantities of the Products are available for shipment to Buyer.
The terms of payment shall be net forty-five (45) days from the date Buyer
receives such invoice.

 

  4.3 Credit. Pursuant to the terms of that certain Termination and Mutual
Release Agreement dated April 27, 2007, Seller issued a credit note (the
“Credit”) to Buyer. Seller shall apply the Credit by reducing the amount payable
by Buyer under each Seller invoice for the Product delivered during the first
twelve (12) months of this Agreement by a minimum amount of fifty percent
(50%) per invoice until the Credit has been exhausted by Buyer. In the event
that the Credit is not exhausted by Buyer within the first twelve (12) months of
this Agreement, the Parties agree that Seller must continue to reduce the amount
payable by Buyer on future invoices until the Credit is exhausted. The Parties
agree that the Credit may not be redeemed by Buyer for monetary payment from
Seller; provided, however, if for any reason a balance remains on the Credit at
the end of the term of this Agreement, the Parties will enter into negotiations
to determine how the remaining Credit balance will be disbursed to Buyer.

 

5. Delivery & Shipment.

 

  5.1 Delivery. Delivery dates and quantities of the Products shall be as set
forth in Buyer’s form of purchase order(s). Seller shall provide Buyer with
sufficient quantity for Seller’s batch processing, as acknowledged and approved
by Seller. All quantities of the Product purchased by Buyer hereunder shall be
shipped to the “Point of Delivery” as set forth in Exhibit B.

 

  5.2

Seller Responsibilities. Seller shall be responsible for all shipping, delivery,
transportation, insurance, brokerage, handling, import duty, export fees, any
taxes, any governmental charges, regulatory fees, demurrage, and other costs
that

 

3



--------------------------------------------------------------------------------

 

Seller may incur in delivering the Products to Buyer’s Dock from Seller’s place
of manufacture or distribution center. Seller shall be responsible for all
customs costs and proceedings at Seller’s sole expense.

 

  5.3 Seller Supplies. Seller shall hold back sufficient stock of Product to
ensure continuous supply to meet Buyer’s requirements.

 

  5.4 Transfer of Title; Risk of Loss. Title and risk of loss to Product shall
not transfer to Buyer until the following conditions have been met: (1) the
Product has cleared all customs, including without limitation, Australian and
United States customs; (2) the Product is delivered to Buyer at the Point of
Delivery; (3) the Product has been inspected by Buyer; (4) the entire lot of the
Product meets or exceeds the agreed upon specifications; and (5) the entire lot
of the Product has been approved by Buyer. Upon acceptance, Buyer shall be able
to use or sell the Product without limitation in accordance with the terms of
this Agreement.

 

  5.5 Cancellation by Buyer. Upon written notice to Seller, Buyer may cancel any
order, in whole or in part, that Seller has previously accepted but not yet
shipped to Buyer.

 

6. Exclusivity.

 

  6.1 Buyer Exclusivity. Buyer shall have a worldwide exclusive for the Product
and all GFS product ranges (all concentrations) throughout the Term of this
Agreement (or any renewal thereof) in the nutritional sector provided that Buyer
satisfies its obligation to purchase the minimum volume commitments set forth in
Exhibit B and otherwise complies with its obligations under this Agreement.
Seller shall not directly or indirectly develop, manufacture or market an
“equivalent or derivative product” for any other multi-level marketing,
direct-sales or similar company, or any other form of retail distributor or
intermediary using the Product or other GFS product ranges during the Term of
this Agreement or any renewal thereof. For the purpose of this Agreement,
“equivalent or derivative product” means any product formulated by Seller that
substantially replicates the Product or other GFS product ranges as to the
combination of specific ingredients, nutrients, and functional features.

 

  6.2 Seller’s Representation. Seller warrants and represents that at the time
of execution of this Agreement it is in compliance with paragraph 6.1 above and
further represents that it is presently under no obligation to a third party
that would violate paragraph 6.1 above. Further, Buyer, subject to the terms of
this Agreement, shall have an exclusive worldwide right to market the Product in
the nutritional sector.

 

7. Intellectual Property.

 

  7.1 Marks. The Parties recognize that the name and/or respective marks of the
other are valuable, valid and that all goodwill associated with use of such
names and marks shall inure to the benefit of the respective mark owner, whether
the mark is registered, pending or protected under common law or any equivalent
thereof. Each party has the right to terminate this Agreement immediately in the
event that the other party acts in a manner which would negatively impact the
reputation or goodwill of the first mentioned party and/or of its name or marks
and/or would infringe or dilute the value of that first party’s marks or which
is not in compliance with applicable law in the United States or any other
country in which that first party conducts business as the case may be.

 

4



--------------------------------------------------------------------------------

  7.2 Seller Representations. Seller represents and warrants that, to the best
of its knowledge, the Product does not infringe the intellectual property of any
third-party.

 

  7.3 Seller Acquisition of Additional Rights. In the event that any third-party
intellectual property is needed for Seller to sell the Product, Seller shall use
best efforts to identify and secure any additional approvals or permissions
required in connection with the production, manufacture, use or sale of the
Product, at Seller’s sole expense.

 

  7.4 Notice of Infringement by One or Both Parties. Each Party shall promptly
notify the other of its knowledge of any potential claim of infringement,
whether threatened or not, of any intellectual property, including, without
limitation, patents, trademarks and copyrights, owned or under the control of a
third party. Each Party has the right, but not the obligation, to take
reasonable legal action necessary against such infringement of third party
intellectual property related to the Product. Each Party agrees to render such
reasonable assistance as the enforcing Party may request at the expense of the
enforcing Party. Seller shall be solely responsible for all costs of defense for
any claim of infringement, including without limitations, attorney’s fees, court
costs, travel and related expenses, expert fees, and the like.

 

8. Confidential Information.

 

  8.1 Each party may find it beneficial to disclose to the other party certain
information which may include, but is not limited to, (i) patents and patent
applications, (ii) trade secrets, (iii) copyrighted information, and/or
(iv) proprietary information, which may include but is not limited to
discoveries, ideas, techniques, concepts, know-how, techniques, designs,
specifications, drawings, maps, blueprints, diagrams, flow charts, information
concerning research and development, and/or other technical, financial or
business information. Such information, which may be provided in written,
encoded, graphic, or other tangible form shall be deemed to be confidential and
proprietary if it is clearly marked “confidential.” If the information is
provided orally, it shall be deemed to be confidential and proprietary if it is
so identified by the disclosing party at the time of such disclosure. Either
party may confirm, within five (5) days of making oral confidential statements,
that such information was confidential and proprietary. The information
disclosed as set forth above shall be deemed “Confidential Information.”

 

  8.1.1

Seller recognizes and acknowledges that Buyer’s trade name(s), trademarks,
copyrights, patents, marketing plans, identity of and related information
regarding its Associates, product formulations and other proprietary product
information and any information relating to the management and/or operations of
Buyer are valuable, proprietary assets belonging to Buyer and as such are the
sole property and may constitute trade secrets of Buyer. Seller specifically
agrees that it will not at any time, during or after the performance of this
Agreement, in any manner, either directly or indirectly, use, divulge, disclose,
or communicate to any person, firm or corporation, any Confidential Information
of any kind, nature, or description concerning any matters affecting or relating
to the business of Buyer. For the avoidance of doubt, in addition to the
description in paragraph 8.1 above, Buyer’s Confidential Information includes
but is not limited to: genealogies (being the information held by Buyer or by
any current or former Associate of Buyer related to its

 

5



--------------------------------------------------------------------------------

 

Associates including without limitation its relationship with each of its
Associates, the Associate’s name, upline and downline, charts, and data
reports), proprietary product information which may from time-to-time be made
known to Seller, the names or practices of any of Buyer’s customers or
Associates; Buyer’s marketing methods and related data; the names of Buyer’s
vendors or suppliers; costs of materials; costs of its products generally, the
prices Buyer obtains or has obtained or at which it sells or has sold its
products or services; manufacturing and sales costs; lists or other written
records used in Buyer’s business; compensation paid to its Associates; details
of training methods; new products or new uses for old products, merchandising or
sales techniques; contracts and licenses; business systems; computer programs;
or any other confidential information of, about, or concerning the business of
Buyer; its manner of operation or other confidential data of any kind, nature or
description.

 

  8.2 Buyer recognizes, acknowledges, and agrees that Seller’s trade name(s),
trademarks, copyrights, patents, marketing plans, product formulations,
know-how, compounds, products, processes, designs, production methods and
techniques and other proprietary product information and any information
relating to the management and/or operations of Seller are valuable, proprietary
assets and Confidential Information belonging to Seller and as such are the sole
property of Seller and may constitute trade secrets of Seller. Buyer
specifically agrees it will not at any time, during or after the performance of
the Agreement, in any manner, either directly or indirectly, use, divulge,
disclose, or communicate to any person, firm or corporation, any Confidential
Information of any kind, nature, or description concerning any matters affecting
or relating to the business of Seller. For the avoidance of doubt, in addition
to the description in paragraph 8.1 above, Seller’s Confidential Information
includes but is not limited to: the names or practices of any of Seller’s
customers; Seller’s marketing methods and related data; the names of Seller’s
vendors or suppliers; costs of materials; costs of its products generally; the
prices Seller obtains or has obtained or at which it sells or has sold its
products or services; manufacturing and sales costs; lists or other written
records used in Seller’s business; details of training methods, new products or
new uses for old products, merchandising or sales techniques; contracts and
licenses, business systems, computer programs; or any other confidential
information of, about, or concerning the business of Seller, its manner of
operation, or other confidential data of any kind, nature or description.

 

  8.3 Prior to the execution of this Agreement, the Parties may have provided
each other with information considered “Confidential Information.” Such
information supplied prior to the execution of this Agreement shall be
considered in the same manner and be subject to the same treatment as the
Confidential Information made available after the execution of this Agreement.

 

  8.4

Information shall not be considered “Confidential Information” to the extent,
but only to the extent, that the receiving party can establish that such
information (i) is or becomes generally known or available to the public through
no fault of the receiving party; (ii) was in the receiving party’s possession
before receipt from the disclosing party; (iii) is lawfully obtained from a
third party who has the right to make such disclosure; (iv) has been
independently developed by the receiving party without use of or reference to
any Confidential Information of the disclosing party; or (v) is required to be
disclosed in order to comply with

 

6



--------------------------------------------------------------------------------

 

applicable law or regulation or with any requirement imposed by judicial or
administrative process or any governmental or court order but only to the extent
required and, provided that, the recipient in each instance before making such
disclosure first: (a) immediately upon receipt of such order notifies the other
party of such order; and (b) cooperates with the other party in making, if
available under applicable law, a good faith effort to obtain a protective order
or other appropriate determination against or limiting disclosure or use of the
Confidential Information, at no cost to the recipient party.

 

  8.5 All Confidential Information shall remain the exclusive property of the
disclosing party. The disclosure of Confidential Information by the disclosing
party shall not constitute an express or implied grant to the recipient party,
of any rights to or under the disclosing party’s patents, copyrights, trade
secrets, trademarks or any other intellectual property rights. Each party shall
protect the other’s Confidential Information from unauthorized dissemination and
use with the same degree of care that each such party uses to protect its own
non-public and confidential information, but in no event less than a
commercially reasonable degree of care.

 

  8.6 Neither party will use the other’s Confidential Information for purposes
other than those necessary to directly further the purposes of this Agreement.
Neither party will disclose to third parties the other’s Confidential
Information without prior written consent of such other party. Upon termination
of this Agreement or upon written demand of the disclosing party, the recipient
party shall return (or destroy upon the direction of the disclosing party) any
and all copies of the Confidential Information in its possession.

 

9. Indemnification.

 

  9.1 SELLER HEREBY AGREES TO INDEMNIFY, SAVE AND HOLD BUYER HARMLESS IN RESPECT
OF ALL CAUSES OF ACTION, LIABILITIES, COSTS, CHARGES AND EXPENSES, LOSS, OR
DAMAGE (INCLUDING CONSEQUENTIAL LOSS) SUFFERED OR INCURRED BY BUYER (INCLUDING
REASONABLE LEGAL FEES) ARISING FROM ANY WILLFUL OR NEGLIGENT ACT OR OMISSION OF
SELLER OR ITS EMPLOYEES, SERVANTS AND AGENTS ARISING FROM CONTRAVENTION BY
SELLER OR ANY OF ITS EMPLOYEES, SERVANTS, AND AGENTS OF ANY OF THE TERMS AND
CONDITIONS IMPOSED ON SELLER PURSUANT TO THIS AGREEMENT.

 

  9.2 SELLER HEREBY AGREES TO INDEMNIFY, SAVE AND HOLD BUYER HARMLESS IN RESPECT
OF ALL CAUSES OF ACTION, LIABILITIES, COSTS, CHARGES AND EXPENSES, LOSS, OR
DAMAGE (INCLUDING CONSEQUENTIAL LOSS) SUFFERED OR INCURRED BY BUYER (INCLUDING
LEGAL FEES) ARISING FROM THE INFRINGEMENT OF ANY AND ALL THIRD PARTY
INTELLECTUAL PROPERTY.

 

  9.3

BUYER SHALL DEFEND, INDEMNIFY AND HOLD HARMLESS SELLER AND ITS AFFILIATES, AND
THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS, FROM AND AGAINST ALL
CLAIMS, LIABILITIES, DEMANDS, DAMAGES, EXPENSES AND LOSSES (INCLUDING REASONABLE
ATTORNEYS’ FEES AND EXPENSES) ARISING OUT OF OR CONNECTED WITH (I)

 

7



--------------------------------------------------------------------------------

 

THE MANUFACTURE, USE, SALE OR OTHER DISPOSITION OF BUYER’S GOODS THAT INCLUDE
THE PRODUCT; (II) ANY BREACH BY BUYER OR ITS EMPLOYEES OF ANY OF ITS RESPECTIVE
OBLIGATIONS UNDER THIS AGREEMENT. THIS SECTION WILL NOT BE CONSTRUED TO LIMIT OR
EXCLUDE ANY OTHER CLAIMS OR REMEDIES THAT BUYER OR SELLER MAY ASSERT UNDER THIS
AGREEMENT OR BY LAW.

 

10. Representations and Warranties; Insurance.

 

  10.1 Seller warrants and represents to Buyer that it has established
procedures for the manufacture and supply of the Product and that all Product
sold by Seller pursuant to this Agreement will conform to the quality
Specifications set forth in Exhibit A and/or the QAP.

 

  10.2 Organization. Each of Buyer and Seller is a corporation duly organized,
validly existing and in good standing under the laws of its state of
incorporation as to the United States or as to the region in which it does
business and has full power and authority to carry on its business as now being
conducted.

 

  10.3 Seller Authorization and Agreement. The execution, delivery and
performance of this Agreement by Seller and Buyer have been authorized by all
necessary corporate action. The consummation of the transactions contemplated by
this Agreement will not result in the breach of, or constitute a default under,
any indenture, mortgage, note, agreement or other financing agreement to which
Seller or Buyer is a party or to which the properties or rights of the Seller or
Buyer are subject and will not be in violation of the rights of any other party

 

  10.4 General. Each of the Parties hereby represents and warrants: (i) the
Agreement is a legal and valid obligation binding upon such party and
enforceable in accordance with its terms; (ii) the execution, delivery, and
performance of the Agreement by such party does not conflict with any agreement,
instrument, or understanding (oral or written), to which it is a party or by
which it is bound; and (iii) the Agreement does not violate any law or
regulation of any court, governmental body, or administrative or other agency
having jurisdiction over it.

 

  10.5 Insurance. The Seller represents and warrants that it has in place the
following insurance coverage and that if requested by the Buyer, satisfactory
and acceptable evidence of such policies will be provided. The Seller agrees to
nominate the Buyer and its subsidiaries as interested parties on each of the
relevant policies within thirty (30) days if such request is made. All coverage
is in Australian Dollars.

 

  10.5.1 General and Public Liability. AUD$5,000,000 Combined Single Limit for
Bodily Injury and Property Damage, including Product Liability applicable to
Australia and New Zealand.

 

  10.5.2 Auto Liability. AUD$30,000,000 Combined Single Limit for Bodily Injury
and Property Damage. Policy shall include owned and blanket non-owned vehicles
and hired coverage.

 

  10.5.3 Worker’s Compensation. Seller shall have and keep at all times a full
statutory policy.

 

  10.5.4 Commercial Umbrella Liability. If requested, the Buyer will assist the
Seller in obtaining other insurances as considered necessary, including Public
and Product Liability coverage in countries other than Australia and New
Zealand.

 

8



--------------------------------------------------------------------------------

  10.6 Validity and Enforceability. This Agreement is valid and enforceable
against Seller and Buyer in accordance with its terms, except as enforcement may
be limited by applicable bankruptcy, insolvency or other laws affecting the
rights of creditors generally. The execution, delivery and performance of this
Agreement does not violate any law or rule or regulation or give rise to a cause
of action in favor of any person which will result in any liability to any of
the Parties.

 

  10.7 No Breach. Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated hereby will: (i) violate any
provision of the Articles of Incorporation or By-Laws of either the Buyer or
Seller; (ii) violate, conflict with or result in the breach or termination of,
or otherwise give any other contracting party the right to terminate or
constitute a default (by way of substitution, novation or otherwise) under the
terms of any mortgage, lease, bond, indenture, agreement, franchise or other
instrument or obligation to which either Seller or Buyer is a party or by which
it may be bound or by which any of the property or assets of either Seller or
Buyer may be bound or materially affected; (iii) result in the creation of any
lien, charge or encumbrance upon the assets or properties of either the Seller
or Buyer as it relates to its business or the pending businesses of either
Party; (iv) violate any judgment, order, injunction, decree or award of any
court, arbitrator, administrative agency or governmental body against, or
binding upon either Seller or Buyer or upon the property, assets or business of
Seller or Buyer; or (v) constitute a violation by either Seller or Buyer of any
law or regulation of any jurisdiction as such law or regulation relates to it or
to the property or business of Seller or Buyer, as applicable.

 

  10.8 Compliance with Laws. The business and operations of each party and any
of their affiliates or subsidiaries, if any, have not been, and are not,
conducted in violation of any applicable judgment, order, injunction, award,
tariff or decree. Neither Seller nor Buyer has received notice of, nor has any
knowledge of or any reasonable grounds to know after due inquiry that its
business and operations have not been and are not conducted in violation of any
federal, state or local law, ordinance, regulation, or any other requirement of
any governmental body, court, or arbitrator applicable to either party or
pursuant to which either the Seller or Buyer conducts its business and
operations. Both Parties have all permits, licenses, orders, authorizations,
and/or approvals of any federal, state, local or foreign governmental or
regulatory body to carry on its business in the places and in the manner now and
heretofore conducted, and all such licenses, authorizations and permits are in
full force and effect. Neither Party has received notice of nor has any
knowledge of or any reasonable grounds to know after due inquiry that its
business and operations have not and are not conducted in material violation of
any such licenses, authorizations, and/or permits, and no proceeding is pending
or threatened to revoke or limit any such licenses, authorizations and/or
permits.

 

  10.9 Suppliers and Customers. Each Party hereby represents and warrants that
its relationship with its suppliers and customers is generally good. No material
customer or supplier has cancelled or otherwise terminated, or threatened to
cancel or otherwise terminate its relationship with either Party or has actually
notified that it will decrease its services or supplies to either Party.

 

9



--------------------------------------------------------------------------------

11. Termination.

 

  11.1 Termination by Seller.

 

  11.1.1 Termination with Cure Period. Upon the occurrence of any of the events
specified below, Buyer shall be in default of this Agreement and Seller shall
have the right to terminate this Agreement upon ninety (90) days’ prior written
notice (the “Cure Period”) to Buyer specifying the default. Termination shall be
effective upon the expiration of the applicable Cure Period if Buyer fails to
cure the default. It shall be a breach of this Agreement and constitute good
cause for termination of the Agreement if Buyer:

 

  (i) fails to purchase the quantities of Product specified in this Agreement;

 

  (ii) refuses or otherwise fails to promptly pay when due any monetary
obligation to Seller under this Agreement; or

 

  (iii) fails to comply with any other provision of this Agreement.

 

  11.1.1.1 Notwithstanding anything contained herein to the contrary, Seller
shall not have the right to terminate this Agreement if the corrective action
necessary to cure such default cannot be completed within the Cure Period;
provided, however, that Buyer (i) has, within the Cure Period, initiated the
necessary action required to cure such default; and (ii) shall thereafter
earnestly and continuously proceed to complete the corrective action necessary
to cure the default.

 

  11.1.2 Immediate Termination. Seller may immediately terminate this Agreement
effective upon receipt of written notice to Buyer upon the occurrence of any one
of the following events:

 

  (i) Buyer voluntarily seeks protection under any federal or state bankruptcy
laws;

 

  (ii) a petition for bankruptcy or the appointment of a receiver is filed
against Buyer and is not dismissed within thirty (30) days thereafter;

 

  (iii) Buyer makes any assignment for the benefit of its creditors; or

 

  (iv) Buyer ceases doing business.

 

  11.2 Termination by Buyer. Buyer will have just cause to terminate this
Agreement immediately upon written notice to Seller or to refuse to renew this
Agreement, without judicial or administrative notice or resolution, upon the
occurrence of any termination event specified below or elsewhere in this
Agreement.

 

  11.2.1 Breach. Seller or any of its employees breaches any obligation under
this Agreement and fails to cure the breach to Buyer’s satisfaction within
ninety (90) days after Buyer demands its cure in writing.

 

  11.2.2

Normal Business. Seller ceases to conduct business in the normal course; becomes
insolvent; enters into suspension of payments, moratorium, reorganization, or
bankruptcy; makes a general assignment for the benefit of creditors; admits in
writing its inability to pay debts as

 

10



--------------------------------------------------------------------------------

 

they mature; suffers or permits the appointment of a receiver for its business
or assets; or avails itself of or becomes subject to any other judicial or
administrative proceeding that relates to insolvency or protection of creditors’
rights.

 

  11.2.3 Failure to Meet Specifications. The Product fails to meet the
Specifications set forth in Exhibit A or the quality control standards as Buyer
may provide to Seller from time to time. Seller shall have fifteen (15) days to
cure such breach upon written notice from Buyer to Seller specifying the breach
and affording Seller the opportunity to cure.

 

  11.2.4 Illegality. If, in the Buyer’s sole discretion, continued use of the
Product would result in harm to its consumers, give rise to a regulatory
investigation or is otherwise determined to be illegal or unsafe for human
consumption in any country, region, or territory in which Buyer distributes its
proprietary supplements and topical products that utilize the Product.

 

  11.2.5 Fair Trade Practices. The Seller shall at all times comply with
international fair trade practices. Buyer shall have the right to terminate this
Agreement upon seven (7) days’ prior written notice to Seller or representative
in the event that Seller, its officers, executives, partners, directors,
principals, employees, attorneys or agents, does any of the following:
(i) engages in illegal, immoral, or criminal conduct resulting in a criminal
indictment with a substantial likelihood of conviction; (ii) misrepresents or
conceals anything in its background that could be detrimental to the value of
Buyer’s goodwill, name, reputation or stock; (iii) engages in conduct contrary
to the best interests of Buyer; (iv) engages in conduct that offends the
sensitivities of a portion of the population, including, without limitations,
use of child labor, acts contrary to international standards for the treatment
of employees or the environment, abrogates the rights of employees to congregate
and the like; or (v) engages in any conduct, whether intentional or not, that
may bring Buyer or its Associates into public disrepute.

 

  11.2.6 Termination Due to Regulatory Requirements. Buyer may terminate this
Agreement in the event that government regulatory requirements, state or
federal, or Buyer’s specifications, including but not limited to quality
assurance, good manufacturing practices and legality for sale, are not met
regarding product and manufacturing, such determination at its sole discretion.

 

  11.2.7 Termination for Failure to Meet Buyer’s Production Requirements. Buyer
may terminate this Agreement if Seller is unable to meet the Buyer’s minimum
production requirements or if Seller is unable to meet the Buyer’s reasonable
future requirements.

 

12. Consequences of Termination.

 

  12.1 Termination Obligations. Without waiving any rights or remedies a party
may have hereunder, upon the expiration or termination of this Agreement, all
rights granted to either party hereunder will immediately cease, and the Parties
will: (i) promptly return or at disclosing party’s request promptly destroy all
Confidential Information in accordance with the terms of this Agreement;
(ii) cease any and all use of the other party’s trademarks, trade names, or
other designations as may have been permitted under this Agreement; and
(iii) otherwise cooperate with the other party to terminate relations in an
orderly manner.

 

11



--------------------------------------------------------------------------------

  12.2 Payments. Buyer shall pay Seller all due and outstanding amounts owed up
to the date of termination. There shall be no liquidated, consequential or
incidental damages or payments due of any kind.

 

13. Notice.

Any notice or other communications between the Parties hereto shall be
sufficiently given if sent by international delivery, if to Buyer addressed to
it at 600 South Royal Lane, Suite 200 Coppell, Texas 75019, Attention: Director
of Purchasing (with a copy to Mannatech, Incorporated, Attn: General Counsel at
same address); or if to Seller addressed to it at Level 7, 39 Murray Street,
Hobart, TAS 7000 Australia, Attention: The Managing Director, or to other such
addresses hereafter designated in writing by one party to the other. Notices
sent by international delivery shall be deemed to be received (3) days after the
date of forwarding the same. For the purposes of this Agreement, “business day”
shall refer to a day in which trading banks are open for business.

 

14. Attorney’s Fees.

In the event any party hereto shall institute an action, including arbitration
pursuant to Section 18 of this Agreement, to enforce any rights hereunder, the
prevailing party in such action shall be entitled, in addition to any other
relief granted, to reasonable attorneys’ fees and costs.

 

15. Severability.

Any portion of this Agreement which may be prohibited or unenforceable in any
applicable jurisdiction shall, as to such jurisdiction, be ineffective to the
extent of such prohibition or unenforceability, but shall not invalidate the
remaining portions of such provisions or the other provisions hereof or affect
any such provisions or portion thereof in any other jurisdiction.

 

16. Modification.

This Agreement and the Exhibits attached hereto may be revised from time to time
and can be modified by mutual written agreement of the Parties.

 

17. Waivers.

Any failure by any of the Parties to comply with any of the obligations,
agreements or conditions set forth in this Agreement may be waived by the other
party, but any such waiver will not be deemed a waiver of any other obligations,
agreement or conditions contained herein.

 

18. Arbitration.

Any controversy or claim arising out of or relating to this Agreement or the
existence, validity, breach or termination thereof, whether during or after its
term, will be finally settled by compulsory arbitration in accordance with the
Commercial Arbitration Rules and Supplementary Procedures for Commercial
Arbitration of the American Arbitration Association (“AAA”); provided, however,
that in the event of any such controversy or claim: (i) neither party will
initiate arbitration within the first thirty (30) days after the aggrieved party
first notifies the other party of the controversy or claim; and (ii) during such
thirty (30) day period, the chief executive officers of both parties convene at
least once in Dallas, Texas, to endeavor in good faith to amicably resolve the
controversy or claim.

 

12



--------------------------------------------------------------------------------

To initiate arbitration, either party will file the appropriate notice at the
appropriate Regional Office of the AAA. The arbitration proceeding will take
place during a period not exceeding three (3) days. The arbitration panel will
consist of three (3) arbitrators, one arbitrator appointed by each party and a
third neutral arbitrator appointed by the AAA. Any communication between a party
and any arbitrator will be directed to the AAA for transmittal to the
arbitrator.

The arbitral award will be the exclusive remedy of the parties for all claims,
counterclaims, issues or accountings presented or plead to the arbitrators. The
award will (i) be granted and paid in U.S. Dollars exclusive of any tax,
deduction or offset and (ii) include interest from the date of breach or other
violation of the Agreement until the award is fully paid, computed at the
then-prevailing LIBOR rate. Judgment upon the arbitral award may be entered in
any court that has jurisdiction thereof. Any additional costs, fees or expenses
incurred in enforcing the arbitral award will be charged against the party that
resists its enforcement.

 

19. Counterparts.

This Agreement may be executed in one or more counterparts, each of which will
be deemed an original but all of which together will constitute one and the same
document.

 

20. Compliance.

Each party will comply with all laws relating to the performance of this
Agreement including federal and state laws, rules and regulations and represents
and warrants that execution of this Agreement and performance of its obligations
under this Agreement does not and will not breach any other agreement to which
it is or will be a party, including but not limited to any agreements with its
customers or third-parties.

 

21. No Agency.

Neither party shall purport or shall be deemed an agent, employee, partner, or
joint venture with the other party.

 

22. Governing Law.

The Parties hereto agree that this Agreement shall be enforced and governed by
the laws of the State of Texas without regard to the conflicts of law
principals. Each party consents to personal jurisdiction in Dallas County,
Texas, for any action to enforce arbitration including any further rules
provided for emergency or extraordinary relief, as to this Agreement.

 

23. Authority.

The Parties represent that they have full capacity and authority to grant all
rights and assume all obligations they have granted and assumed under this
Agreement.

 

24. Assignment.

This Agreement and the rights hereunder may not be assigned by any party (except
by operation of law) without prior written consent of the other party, but,
subject to the foregoing limitation, this Agreement shall be binding and inure
to the benefit of the respective successors, assigns, and legal representatives
of the Parties. Notwithstanding anything contained herein to the contrary,
either party may assign its interest in this Agreement to a parent, subsidiary,
or other affiliate without the prior consent of the other party.

 

13



--------------------------------------------------------------------------------

25. Force Majeure.

Neither party shall be liable for any failure, inability or delay to perform
hereunder, if such failure, inability or delay is due to war, strike or other
labor stoppage or slowdown, flood, fire, explosion or accident, transportation
stoppage, materials shortage, government law, order or regulation, or energy
allocation or shortage. If delay or failure caused by such force majeure
condition shall continue for more than ninety (90) days, either party shall have
the right, at its sole discretion, to terminate this Agreement, by giving notice
to the other of its election to terminate. For the purposes of this Agreement,
the term “force majeure” shall mean any event beyond the control of the Parties,
including, without limitation, fire, flood, riots, strikes, epidemics, war
(declared or undeclared and including the continuation, expansion or new
outbreak of any war or conflict now in effect), terrorist acts, export controls,
embargoes, changes in government and governmental actions or decrees, including
without limitations regulatory interventions, regulatory approvals and the like.

 

26. Captions.

The headings of the sections in this Agreement are intended solely for
convenience of reference and are not intended and shall not be deemed for any
purpose whatsoever to modify or explain or place constriction upon any of the
provisions of this Agreement.

 

27. Incorporation of Recitals.

The recitals of this Agreement shall be construed and interpreted as comprising
an essential portion of this Agreement.

 

28. Schedules and Attachments.

The schedules and attachments attached to or to be attached to this Agreement
shall form an integral part of the same.

 

29. Non-Competition.

During the term of this Agreement, neither Seller, nor a “Related Entity” of
Seller, shall serve as manufacturer, distributor, marketing or sales
representative of any end-product that is directly competitive with Buyer’s
proprietary nutritional supplements and topical products without first obtaining
Buyer’s written consent. For the purpose of this clause a “Related Entity” means
either a holding company or a subsidiary company of Seller.

 

30. Independent Judgment.

The Parties acknowledge that: (a) they have read this Agreement; (b) they
understand the terms and conditions of this Agreement; (c) they have had the
opportunity to seek legal counsel and advice; (d) they are of equal bargaining
power; and (e) they have relied on their own judgment in entering into this
Agreement, as such, none of the sections, paragraphs or clauses contained herein
may be construed to the disadvantage of a party because that party was
responsible for its preparation.

 

31. Publicity of Agreement.

This Agreement is confidential. Neither party shall engage in any type of
publicity in any way connected with this Agreement without the other party’s
prior written approval, which approval shall not be unreasonably withheld.
However, approval to disclose is hereby given by both parties to the extent
required for compliance with any governmental rule, regulation or other
requirement. In the event of any disclosure, the publishing party shall furnish
a copy of such disclosure to the other party.

 

14



--------------------------------------------------------------------------------

32. Entire Agreement.

Subject to the Buyer agreeing to product and quality control standards, this
Agreement and its exhibits constitute the entire agreement between the Parties
hereto pertaining to the subject matter hereof and supersedes all prior and
contemporaneous agreements and understanding of the Parties, and there are no
representations, warranties, or other agreements between the Parties in
connection with the subject matter hereof except as specifically set forth
herein. No supplement, modification, amendment, waiver or termination of this
Agreement shall be binding unless executed in writing by the Parties hereto. In
the event of any inconsistency between the terms of any purchase order and this
Agreement, the terms of this Agreement will prevail.

IN WITNESS WHEREOF, the Parties have duly executed this Agreement on the date
first written above.

 

Buyer: Mannatech, Incorporated By:   /s/ Terry Persinger Name: Terry Persinger
Its: President and Chief Operating Officer

Signed:   May 7, 2007

 

 

 

Seller: Marinova Pty Limited By:   /s/ Paul Earrott Name:   Paul Earrott Its:  
Managing Director

 

15



--------------------------------------------------------------------------------

EXHIBIT A

SPECIFICATIONS AND

QUALITY ASSURANCE PLAN

Quality Assurance Plan (QAP)

For

Undaria 75% Galactofucan Sulphate (GFS) Powder

Description of Product

Undaria pinnatifida (undaria), is an algae harvested in the waters of Tasmania,
Australia and Argentina. The algae are oven dried, GFS is extracted using water,
filtered, concentrated and freeze dried. Marinova Pty Ltd, the supplier of the
ingredient, is located in Hobart, Tasmania. They harvest and dry the algae. The
extraction and concentration may be performed at their own facility or
contracted out to New Zealand Pharmaceuticals, a GMP processing plant in New
Zealand.

Quality Assurance Requirements

An effective QAP must be maintained by Marinova to manage, perform and verify
all work affecting quality of the product. This plan describes the minimum
quality assurance requirements that the company must implement in the
manufacture, packaging and testing of the product. The QAP consist of the
quality assurance controls necessary to produce a product that consistently
meets the predetermined specifications as described in appendix A of this
document. The plan should at a minimum describe how the company implements the
following requirements.

 

  •  

Personnel – roles and responsibilities of personnel involved in production and
quality control of the product are clearly defined and there is adequate number
of staff with the education and experience to perform assigned tasks.

 

  •  

Facilities – must be of adequate size and be maintained in a clean and orderly
manner to avoid mix-ups and cross contamination.

 

  •  

Equipment – must be properly maintained and cleaned and sanitized to avoid
contamination with lubricants, metals, other foreign substances and
microbiological organisms.

 

  •  

Procedures – Established procedures for the manufacture and testing of the
product. Lot history records (batch records) must be prepared for each lot of
product manufactured. Any changes in the manufacturing and testing of the
product that affects product specification will be reported to Mannatech for
their approval.

 

  •  

Raw materials and components – only approved raw materials and components that
have met established quality specifications may be used in the manufacture of
the product. Specifications for these materials must be pre-established.

 

  •  

Calibration – a program must be established that ensure that gauges temperature
devices, scales and testing equipment are properly functioning.

 

  •  

Audits and inspections – The company policy on audits and inspections allows for
Mannatech to audit the processing steps as it impacts product quality.

 

  •  

The company must maintain a lot numbering system that allows for traceability of
the product in case of recall.

 

  •  

Shelf life – data supporting the products shelf life must be available and
periodically verified.

 

  •  

A lot specific certificate of analysis must be provided detailing the individual
lot results as listed in the product specification appendix must be provided
with each shipment.

 

A-1



--------------------------------------------------------------------------------

Appendix A

Undaria 75% Powder Raw Material (Galactofucan Sulphate) PS# 1001)

Marinova Code Number :                                          Lot Number:
                        

General Requirements:

Marinova is responsible for assuring that the Undaria is produced using approved
manufacturing procedures and applicable GMPs and must meet the specifications as
stated below.

 

TEST

  

SPECIFICATION

   TEST METHOD    RESULTS

Physical

        

Appearance

   Light brown to pinkish brown powder substantially free of foreign matter   
Visual   

Moisture (LOD)

   Less than 10% (w/w)    USP LOD   

Identification

   Conforms to reference standard IR spectrum    IR Analysis   

Bulk density

   0.4 – 0.6 g/ml (tentative)    USP untapped method   

Particle size

   Not less than 90% pass through a 50 mesh (300 um)    USP   

Chemical

        

Galactofucan Sulphate

   Not less than 75% (tentative)    Manufacturer’s procedure   

Iodine

   Not more than 30ppm    AOAC   

Total Ash

   Not more than 30%    AOAC   

Total Free Sugar

   Less than 0.3%    AOAC   

Mineral Profile

        

Calcium

Magnesium

Phosphorus

Potassium

Sodium

   Information only    ICP   

Inorganic arsenic

   Less than 3 ppm    EPA   

Total arsenic

   Less than 10 ppm      

Heavy Metals as Lead

   Less than 10 ppm    EPA   

Pesticides

   Less than 10 ppm    FDA   

Microbiology

        

Aerobic Plate Count

   Less than 5000 cfu/g    Current Version of USP   

Coliforms

   Less than 3 mpn/g    Current Version of USP   

Yeast & Mold

   Less than 100 cfu/g    Current Version of USP   

E. coli

   Negative    Current Version of USP   

Salmonella

   Negative    Current Version of USP   

Staphylococcus aureus

   Negative    Current Version of USP   

Pseudomonas aeruginosa

   Negative    Current Version of USP   

Packaging- The raw material must be double bagged in polyethylene bags and
shipped in fiber drums appropriately labeled with product name, lot number and
expiration date.

 

A-2



--------------------------------------------------------------------------------

EXHIBIT “B”

PRODUCT AMOUNT AND PRICE

 

    

Minimum

Purchase

  

USD Price per Kilogram

Sea Freight

(Point of Delivery: Los Angeles)

  

USD Price per

Kilogram

Air Freight

(Point of Delivery:

Dallas)

Year of the

Agreement*

   Kilograms    (GFS 75%)    (GFS 75%)

Year 1

  

***

   ***   

***

Year 2

  

***

   ***   

***

 

* Year 1 means 15 August 2007 through 14 August 2008

  Year 2 means 15 August 2008 through 14 August 2009

 

B-1